                Case 20-50250-btb        Doc 23     Entered 06/04/20 21:53:08        Page 1 of 4
                                      United States Bankruptcy Court
                                           District of Nevada
In re:                                                                                 Case No. 20-50250-btb
ALLEN YUKIYA YASUMOTO                                                                  Chapter 7
LILLIAN YURIKO YASUMOTO
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0978-3          User: admin                  Page 1 of 2                   Date Rcvd: Jun 02, 2020
                              Form ID: 318                 Total Noticed: 52


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 04, 2020.
db/jdb         +ALLEN YUKIYA YASUMOTO,    LILLIAN YURIKO YASUMOTO,    3545 SMOKETREE AVE,
                 CARSON CITY, NV 89705-8015
aty            +ACE C VAN PATTEN,    TIFFANY & BOSCO, P.A.,    10100 W. CHARLESTON BLVD, STE 220,
                 LAS VEGAS, NV 89135-5001
aty            +NICHOLAS M. WAJDA,    LAW OFFICE OF NICHOLAS M WAJDA,    871 CORONADO CENTER DR., STE. 200,
                 HENDERSON, NV 89052-3977
cr             +DLJ MORTGAGE CAPITAL, INC.,    C/O ACE VAN PATTEN,    10100 W. CHARLESTON BLVD., STE 220,
                 LAS VEGAS, NV 89135-5001
11102444      ++CONTINENTAL FINANCE COMPANY LLC,     PO BOX 8099,   NEWARK DE 19714-8099
               (address filed with court: Continental Finance Company,       Attn: Bankruptcy,   Po Box 8099,
                 Newark, DE 19714)
11102440       +Carson Urologist LTD,    1425 Vista Ln.,    Carson City, NV 89703-4644
11102457       +LendingClub,    595 Market St,    San Francisco, CA 94105-2807
11102458       +LendingClub,    Attn: Bankruptcy,    595 Market St, Ste 200,    San Francisco, CA 94105-2807
11102459        Maverick Finance,    C/o Security Finance,    Spartanburg, SC 29304
11102461       +Moneytree,    2905 Clear Acre Lane,    Reno, NV 89512-1747
11102462       +Nevada Title & Payday Loans Inc.,     2910 East Tropicana,    Las Vegas, NV 89121-7340
11102468       +Physicians Surgery Center of Nevada,     PO Box 572528,    Salt Lake City, UT 84157-2528
11102469        Sierra Nevada Medical Imaging,     2170 South Ave,   South Lake Tahoe, CA 96150-7026
11102470       +Speedee Cash,    961 S Ferdon Blvd,    Crestview, FL 32536-4507
11146363       +Speedee Cash,    444 E Williams Street #17,    Carson City, NV 89701-4076
11102478       +USA Cash Services,    1245 Baring Blvd,    Sparks, NV 89434-8669

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QDGIESEKE.COM Jun 03 2020 07:08:00       W. DONALD GIESEKE,    18124 WEDGE PKWY., STE 518,
                 RENO, NV 89511-8134
ust            +E-mail/Text: USTPRegion17.RE.ECF@usdoj.gov Jun 03 2020 03:30:37        U.S. TRUSTEE - RN - 7,
                 300 BOOTH STREET, STE 3009,    RENO, NV 89509-1362
11102433       +E-mail/Text: bnc@advanceamerica.net Jun 03 2020 03:30:43       Advance America,
                 3132 W. Florida Ave.,    Hemet, CA 92545-3621
11102434        EDI: BANKAMER.COM Jun 03 2020 07:08:00       Bank of America,    Po Box 982238,
                 El Paso, TX 79998
11102435       +EDI: BANKAMER.COM Jun 03 2020 07:08:00       Bank of America,    4909 Savarese Circle,
                 Fl1-908-01-50,    Tampa, FL 33634-2413
11102436       +EDI: CAPITALONE.COM Jun 03 2020 07:08:00       Capital One,   Po Box 30281,
                 Salt Lake City, UT 84130-0281
11102437       +EDI: CAPITALONE.COM Jun 03 2020 07:08:00       Capital One,   Attn: Bankruptcy,     Po Box 30285,
                 Salt Lake City, UT 84130-0285
11102438       +EDI: CAPITALONE.COM Jun 03 2020 07:08:00       Capital One/Dress Barn,    Po Box 30253,
                 Salt Lake City, UT 84130-0253
11102439       +EDI: CAPITALONE.COM Jun 03 2020 07:08:00       Capital One/Dress Barn,    Attn: Bankruptcy,
                 Po Box 30285,   Salt Lake City, UT 84130-0285
11102441       +EDI: WFNNB.COM Jun 03 2020 07:08:00      Comenity Bank/Bealls,     Po Box 182789,
                 Columbus, OH 43218-2789
11102442       +EDI: WFNNB.COM Jun 03 2020 07:08:00      Comenity Bank/Bealls,     Attn: Bankruptcy,
                 Po Box 182125,    Columbus, OH 43218-2125
11102445       +E-mail/PDF: creditonebknotifications@resurgent.com Jun 03 2020 03:42:36         Credit One Bank,
                 Po Box 98872,   Las Vegas, NV 89193-8872
11102446       +E-mail/PDF: creditonebknotifications@resurgent.com Jun 03 2020 03:42:36         Credit One Bank,
                 Attn: Bankruptcy Department,    Po Box 98873,    Las Vegas, NV 89193-8873
11102449        EDI: DISCOVER.COM Jun 03 2020 07:08:00       Discover Financial,    Pob 15316,
                 Wilmington, DE 19850
11102447       +EDI: TSYS2.COM Jun 03 2020 07:08:00      Deptartment Store National Bank/Macy’s,      Po Box 8218,
                 Mason, OH 45040-8218
11102448       +EDI: TSYS2.COM Jun 03 2020 07:08:00      Deptartment Store National Bank/Macy’s,
                 Attn: Bankruptcy,    9111 Duke Boulevard,    Mason, OH 45040-8999
11102450       +EDI: DISCOVER.COM Jun 03 2020 07:08:00       Discover Financial,    Attn: Bankruptcy,
                 Po Box 3025,   New Albany, OH 43054-3025
11102452       +E-mail/Text: compliance@dontbebroke.com Jun 03 2020 03:31:27        Dollar Loan Center,
                 Attn: Bankruptcy,    8860 West Sunset Road,    Las Vegas, NV 89148-4899
11102451       +E-mail/Text: compliance@dontbebroke.com Jun 03 2020 03:31:27        Dollar Loan Center,
                 6122 W Sahara Ave,    Las Vegas, NV 89146-3051
11102453       +EDI: AMINFOFP.COM Jun 03 2020 07:08:00       First PREMIER Bank,    3820 N Louise Ave,
                 Sioux Falls, SD 57107-0145
11102454       +EDI: AMINFOFP.COM Jun 03 2020 07:08:00       First PREMIER Bank,    Attn: Bankruptcy,
                 Po Box 5524,   Sioux Falls, SD 57117-5524
11102455       +E-mail/Text: bncnotices@becket-lee.com Jun 03 2020 03:30:26        Kohls/Capital One,
                 Po Box 3115,   Milwaukee, WI 53201-3115
11102456       +E-mail/Text: bncnotices@becket-lee.com Jun 03 2020 03:30:26        Kohls/Capital One,
                 Attn: Credit Administrator,    Po Box 3043,    Milwaukee, WI 53201-3043
11102460       +EDI: SECFIN.COM Jun 03 2020 07:08:00       Maverick Finance,   Security Finance, Attn: Bankruptcy,
                 Po Box 1893,   Sparatnburg, SC 29304-1893
                     Case 20-50250-btb             Doc 23       Entered 06/04/20 21:53:08                Page 2 of 4



District/off: 0978-3                  User: admin                        Page 2 of 2                          Date Rcvd: Jun 02, 2020
                                      Form ID: 318                       Total Noticed: 52


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
11102464       +E-mail/PDF: MerrickBKNotifications@Resurgent.com Jun 03 2020 03:43:07       Ollo Card Services,
                 Attn: Bankruptcy,    Po Box 9222,   Old Bethpage, NY 11804-9222
11102463       +E-mail/PDF: MerrickBKNotifications@Resurgent.com Jun 03 2020 03:42:34       Ollo Card Services,
                 Po Box 9222,   Old Bethpage, NY 11804-9222
11102466       +EDI: AGFINANCE.COM Jun 03 2020 07:08:00      OneMain Financial,    Attn: Bankruptcy,
                 Po Box 3251,   Evansville, IN 47731-3251
11102465       +EDI: AGFINANCE.COM Jun 03 2020 07:08:00      OneMain Financial,    Po Box 1010,
                 Evansville, IN 47706-1010
11103124       +EDI: PRA.COM Jun 03 2020 07:08:00      PRA Receivables Management, LLC,    PO Box 41021,
                 Norfolk, VA 23541-1021
11102467       +E-mail/Text: jmhogle@investmentserv.com Jun 03 2020 03:30:31       Paycheck Advance,
                 3977 S McCarran Blvd. #101,    Reno, NV 89502-7541
11102472       +EDI: RMSC.COM Jun 03 2020 07:08:00      Synchrony Bank/ JC Penneys,    Attn: Bankruptcy,
                 Po B 965064,   Orkando, FL 32896-5064
11102471       +EDI: RMSC.COM Jun 03 2020 07:08:00      Synchrony Bank/ JC Penneys,    Po Box 965007,
                 Orlando, FL 32896-5007
11102474       +EDI: RMSC.COM Jun 03 2020 07:08:00      Synchrony Bank/Lowes,    Attn: Bankruptcy,
                 Po Box 965060,    Orlando, FL 32896-5060
11102473       +EDI: RMSC.COM Jun 03 2020 07:08:00      Synchrony Bank/Lowes,    Po Box 956005,
                 Orlando, FL 32896-0001
11102476       +EDI: RMSC.COM Jun 03 2020 07:08:00      Synchrony Bank/QVC,   Attn: Bankruptcy Dept,
                 Po Box 965060,    Orlando, FL 32896-5060
11102475       +EDI: RMSC.COM Jun 03 2020 07:08:00      Synchrony Bank/QVC,   Po Box 965005,
                 Orlando, FL 32896-5005
                                                                                              TOTAL: 36

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
11102477          Tbom/contfin
cr*              +PRA RECEIVABLES MANAGEMENT, LLC,   PO BOX 41021,   NORFOLK, VA 23541-1021
11102443*       ++CONTINENTAL FINANCE COMPANY LLC,   PO BOX 8099,   NEWARK DE 19714-8099
                 (address filed with court: Continental Finance Company,    Pob 8099,    Newark, DE 19714)
                                                                                               TOTALS: 1, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 04, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 2, 2020 at the address(es) listed below:
              ACE C VAN PATTEN   on behalf of Creditor   DLJ MORTGAGE CAPITAL, INC. avp@tblaw.com,
               nvbk@tblaw.com
              NICHOLAS M. WAJDA   on behalf of Debtor ALLEN YUKIYA YASUMOTO nick@wajdalawgroup.com,
               r47098@notify.bestcase.com
              NICHOLAS M. WAJDA   on behalf of Joint Debtor LILLIAN YURIKO YASUMOTO nick@wajdalawgroup.com,
               r47098@notify.bestcase.com
              U.S. TRUSTEE - RN - 7   USTPRegion17.RE.ECF@usdoj.gov
              W. DONALD GIESEKE   wdg@renotrustee.com, dgieseke@ecf.axosfs.com
                                                                                            TOTAL: 5
                      Case 20-50250-btb                Doc 23     Entered 06/04/20 21:53:08           Page 3 of 4

Information to identify the case:
Debtor 1               ALLEN YUKIYA YASUMOTO                                       Social Security number or ITIN   xxx−xx−2067
                       First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2               LILLIAN YURIKO YASUMOTO                                     Social Security number or ITIN   xxx−xx−9012
(Spouse, if filing)
                       First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court District of Nevada

Case number: 20−50250−btb



Order of Discharge                                                                                                          12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           ALLEN YUKIYA YASUMOTO                                          LILLIAN YURIKO YASUMOTO


           6/2/20                                                          By the court:              Mary A. Schott
                                                                                                      Clerk of Court


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                            This order does not prevent debtors from paying
and it does not determine how much money, if                              any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                      debts according to the reaffirmation agreement.
                                                                          11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                 Most debts are discharged
attempt to collect a discharged debt from the                             Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                           personal liability for debts owed before the
or otherwise try to collect from the debtors                              debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                          Also, if this case began under a different chapter
in any attempt to collect the debt personally.                            of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                          to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                               are discharged.
However, a creditor with a lien may enforce a                             In a case involving community property: Special
claim against the debtors' property subject to that                       rules protect certain community property owned
lien unless the lien was avoided or eliminated.                           by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                             not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                         For more information, see page 2 >




Official Form 318                                             Order of Discharge                               page 1
            Case 20-50250-btb           Doc 23    Entered 06/04/20 21:53:08       Page 4 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
